DETAILED ACTION

Response to Arguments

Applicant's arguments filed 6/21/2022 have been fully considered.

Regarding Applicant’s argument that Lytvyn does not teach “wherein the estimated deviation is determined based on a statistical parameter of the second estimate”, Examiner agrees. The claims have now been rejected as obvious in view of Lytvyn and Han.  

The claims are newly rejected under 35 U.S.C. 101 and 112(b), only in part necessitated by amendment. This office action is therefore non-final. Examiner would be happy to have an interview to discuss amendments to overcome the rejections.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 2, 5, 6, 8, 10, 12-18, and 20, it is unclear what it means to cause obtaining, determining, employing, etc., as opposed to merely obtaining, determining, employing. It is unclear what is being caused to obtain, determine, employ, etc., and how it is being caused. The scope of the claims cannot be clearly determined.

Regarding claim 1 line 10, claim 13 line 11, and claim 14 line 11, it is unclear what it means to determine whether or not the GNSS navigation data are “potentially” manipulated. It is unclear what a “potential” for manipulation comprises. The scope of the claims cannot be clearly determined. 

Regarding claim 1 line 13, claim 13 line 14, and claim 14 line 14, “the second estimate” lacks clear antecedent basis. Lines 10-11 recite “the second estimate of the current state”, while line 6 recites “a second estimate at least of the current state”. It is unclear if “the second estimate” refers to the second estimate of the current state, or to a second estimate of any state, including a previous or future state. For purposes of art rejection, Examiner will assume the latter.

The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis for claim 1:
Step 1 – Statutory Category
	Claim 1 recites a method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
	- determining or causing determining, whether or not the GNSS navigation data are potentially manipulated based on an estimated deviation of the second estimate of the current state of the at least one GNSS satellite from the first estimate of the current state of the at least one GNSS satellite, wherein the estimated deviation is determined based on a statistical parameter of the second estimate.
	While the scope of “causing determining” is unclear, this step appears to fall within the mental processes or mathematical concepts groupings of abstract ideas. Determining potential manipulation based on an estimated deviation can be performed mentally, merely by observing the estimated deviation and making a judgment. This step can also be considered mathematical. Determining the estimated deviation based on a statistical parameter is not a positively recited step, but would also fall within either the mental processes or mathematical concepts groupings.
	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites:
	- at least one apparatus;
	- obtaining or causing obtaining a first estimate at least of a current state of at least one GNSS satellite at least partially based on GNSS navigation data relating at least to the current state; and
- obtaining or causing obtaining a second estimate at least of the current state of the at least one GNSS satellite at least partially based on a system model of motion of the at least one GNSS satellite.
The at least one apparatus is broadly recited, merely generally linking the abstract idea to a technological environment. The at least one apparatus includes within its scope mere generic computer equipment. While “causing obtaining” is unclear, the obtaining steps appear to comprise mere insignificant extra-solution activity, i.e. data gathering. The first and second estimates are “obtained” or “caused” to be obtained, which would appear to include merely receiving first and second estimates, said estimates determined elsewhere based on GNSS navigation data and a system model of motion. 
These elements therefore do not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include a general link to a technological environment possibly comprising generic computer equipment, and insignificant extra-solution activity. These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 1 is therefore not patent eligible.

Claims 13 and 14 differ from claim 1 in reciting generic computer equipment (non-transitory computer-readable storage medium, processor, memory). These elements comprise generic computer equipment that does not integrate the abstract idea into a practical application or add significantly more.

Claims 2, 4-10, 12, and 15-20 merely further describe the abstract idea or the data gathering without integrating the abstract idea into a practical application or adding significantly more.

Claims 3 and 11 merely further describe the system model of motion and the GNSS navigation data and therefore do not integrate the abstract idea into a practical application or add significantly more.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lytvyn (“How can an Orbit Prediction Module speed up the TTFF and help to authenticate the position?”) in view of Han (US 7564406 B2).

Regarding claims 1, 13, and 14, Lytvyn teaches a method performed by at least one apparatus, said method comprising: 
obtaining or causing obtaining a first estimate at least of a current state of at least one 5GNSS satellite at least partially based on GNSS navigation data relating at least to the current state (section III. part D coordinate, velocity and acceleration for broadcast ephemeris data);
obtaining or causing obtaining a second estimate at least of the current state of the at least one GNSS satellite at least partially based on a system model of motion of the at least one GNSS satellite (section III. part D coordinate, velocity and acceleration for predicted orbits, where section II. describes predicted orbits as based on a system model of motion); and 
10determining or causing determining, whether or not the GNSS navigation data are potentially manipulated based on an estimated deviation of the second estimate of the current state of the at least one GNSS satellite from the first estimate of the current state of the at least one GNSS satellite (section III. part D “spoofing detection” and “monitor the differences of the two orbits by means of coordinate differences... velocities and accelerations”).
Lytvyn does not teach the estimated deviation determined based on a statistical parameter of the second estimate. 
However Lytvyn mentions that “predicted orbits were calculated using a ‘simple’ Runge-Kutta of 4th order integrator” (section II. part C), and Han, in analogous art (6:7 – 7:34, see “Runge-Kutta” 7:10) teaches determining predicted orbits using a filtering algorithm comprising a Kalman filter (Fig. 4). A statistical parameter, namely the covariance of the second estimate, would be output by the Kalman filter and is a measure of the uncertainty of said estimate. This is an inherent function of a Kalman filter and is hinted at by Han at 7:57-58 “[t]he estimation error computed by the Kalman filter provides accuracy information for the estimated satellite position”. A subsequent estimate of satellite position is based on the previous estimate and its error/covariance.
It would have been obvious to modify Lytvyn in view of Han because it is a matter of using a known technique (filtering) to improve similar devices (methods, or products) in the same way (by providing a smoothed output), an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
When Lytvyn is modified by Han, the estimated deviation is necessarily “based on” a statistical parameter of at least a previous second estimate, the covariance. 

Regarding claims 152 and 15, Lytvyn teaches obtaining or causing obtaining an estimate of a previous state of the at least one GNSS satellite; wherein the obtaining or causing obtaining the second estimate of the current state of the at least one GNSS satellite is further based on the estimate of the previous state of 20the at least one GNSS satellite (page 1 last three lines “initial satellite positions” are used to determine the predicted orbits).
  
Regarding claim 3, Lytvyn teaches that the system model of motion of the at least one GNSS navigation satellite is based at least in part on at least one force acting on the at least one GNSS satellite, the at least one force being at least one of 25a gravitational force caused by the sun; a gravitational force caused by the earth; a gravitational force caused by the moon; or a force caused by the solar radiation pressure (page 2 lines 6-8 “forces which are acting on the GNSS satellites” and equation (2); Table 1 shows gravitational force of sun, moon, and solar radiation).  

Regarding claim 304, Lytvyn teaches that the GNSS navigation data and/or the estimate of the previous state of the at least one GNSS satellite is obtained at least partially from an assistance data server and/or from the at least one GNSS satellite (abstract “assistance server... to provide actual ephemeris”; page 1 last line “broadcast ephemeris” implies receipt from satellite).
  
Regarding claims 59 and 19, Lytvyn teaches that the first estimate of the current state of the at least one GNSS satellite comprises a first estimate of an orbital position of the at least one GNSS satellite at a current time, wherein the second estimate of the current state comprises a second estimate of the orbital position of the at least one GNSS satellite at the current time, and wherein the estimated deviation is representative of a 10difference between the first estimate of the orbital position and the second estimate of the orbital position of the at least one GNSS satellite at the current time (section III. part D as discussed with respect to claim 1 above, and esp. “differences of the two orbits by means of coordinate differences”).  

Regarding claim 10, Lytvyn teaches that obtaining or causing obtaining the second estimate of the current state of the at least one GNSS satellite comprises: 15determining or causing determining the second estimate of the current state of the at least one GNSS satellite based on at least one equation of motion, the at least one equation of motion being at least partially based on the system model of motion of the at least one GNSS satellite (section II. equations (1) and (2)).  

Regarding claim 2011, Lytvyn teaches that said GNSS navigation data relating to the current state comprise at least one of ephemeris data of said at least one GNSS satellite and clock data of said at least one GNSS satellite, wherein the ephemeris data represent one or more respective parameter values of one or more orbit parameters enabling determining the first estimate of the orbital position of the at least one GNSS 25satellite at the current time (section III. part D broadcast ephemeris data).  

Regarding claims 12 and 20, Lytvyn teaches at least, if it is determined that the GNSS navigation data relating to the current state are potentially manipulated: 30identifying or causing of identifying said GNSS navigation data as potentially manipulated, and rejecting or causing rejecting said GNSS navigation data (implicit to section III. part D  “the user will be notified of a potential spoofing attack”).

Regarding claims 6 and 17, Lytvyn does not teach that obtaining or causing obtaining the second estimate of the current state of the at least one GNSS satellite comprises employing or causing employing a filtering and/or smoothing algorithm, and wherein employing the 15filtering and/or smoothing algorithm comprises: determining or causing determining an a priori state relating to the current state of the at least one GNSS satellite at least partially based on the system model of motion of the at least one GNSS satellite and the estimate of the previous state; and determining or causing determining the current state of the at least one GNSS satellite 20based on the a priori state relating to the current state of the at least one GNSS satellite and the first estimate of the current state of the at least one GNSS satellite at least partially based on the GNSS navigation data. Lytvyn merely mentions that “predicted orbits were calculated using a ‘simple’ Runge-Kutta of 4th order integrator” (section II. part C).  
Han teaches determining predicted orbits using a filtering algorithm, comprising determining an a priori state and determining the current state based on the a priori state as claimed (Fig. 4, 7:35-58). As above, it would have been obvious to modify Lytvyn in view of Han because it is a matter of using a known technique (filtering) to improve similar devices (methods, or products) in the same way (by providing a smoothed output), an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 7, Han’s filtering algorithm comprises a Kalman filter (Fig. 4).

Regarding claims 5 and 16, obtaining/causing obtaining the second estimate by employing/causing employing a statistical estimation algorithm as a filtering and/or smoothing algorithm based on a system model of motion and based on the GNSS navigation data relating to the current state has already been shown to be an obvious modification of Lytvyn in view of Han, where the algorithm is a Kalman filter (see rejection of claims 6-7 above).
As for the estimated deviation being “representative of a covariance related to the second estimate of the GNSS satellite”, the covariance of the second estimate would be output by the Kalman filter and is a measure of the uncertainty of said estimate. This is an inherent function of a Kalman filter and is hinted at by Han at 7:57-58 “[t]he estimation error computed by the Kalman filter provides accuracy information for the estimated satellite position”. At least in the case of the GNSS navigation data not being manipulated, one would expect the estimated deviation to have a magnitude less than or equal to the uncertainty in the second estimate, i.e. the covariance. The deviation can therefore be considered “representative of” said covariance.

Regarding claims 8 and 18, the covariance of the second estimate is propagated by the Kalman filter along with the second estimate, based on the filter inputs and their variances (i.e. accuracies). As the GNSS navigation data would be input to the Kalman filter in the form of an initial condition (Lytvyn page 1 last three lines), variances of said data would also be input, as a Kalman filter requires such, and the covariance of the second estimate would be determined based thereupon. See Han 7:1-7 “historical ephemeris... errors”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648